DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The following addresses applicant’s remarks/amendments dated 16th May, 2022.  No Claim(s) were amended; No Claim(s) 1-20 remain cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 21-31 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573,220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied 469 U.S. 851 (1984).  An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc. 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. et al.,175 U.S.P.Q. 260, 272 (S.D. FI. 1972).  It is unreasonable for Examiner to review all of the cited references in the information disclosure statement (IDS) filed on 01/08/2021 thoroughly.  By initialing the accompanying 1449 forms, examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.  Furthermore, copies of the cited Foreign Patent Documents and Non-Patent Literature Documents are missing in the file wrapper; however, the copies of the cited Foreign Patent Documents and Non-Patent Literature Documents are filed in Application(s) 14/625,320 and 15/131,908.  To expedite prosecution, The Examiner has identified on the (IDS) filed on 01/08/2021 the Application(s) that the cited Foreign Patent Documents and Non-Patent Literature Documents are filed in.

Response to Arguments
Applicant’s arguments with respect to the rejection of the Claim(s) 21-31 on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-11 of U.S. Patent No. 10,799,913 B2 (Bales, Jr et al; hereinafter referred to as Bales, Jr’913) and their specifications; have been fully considered and are persuasive based on the filed Terminal Disclaimer.

Allowable Subject Matter
Independent Claim(s) 21; and Dependent Claim(s) 21-31, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim(s) 21, the claimed limitation, amplifying the motional feedback signal according to a first gain level, thereby generating a first amplified motional feedback signal; determining whether a magnitude of the first amplified motional feedback signal is greater than a low gain threshold; and amplifying the motional feedback signal according to a second gain level lower than the first gain level, thereby generating a second amplified motional feedback signal, when it is determined that the magnitude of the first amplified motional feedback signal is greater than the low gain threshold in combinations in the claims, are neither anticipated of found obvious over the prior Art.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645